Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blackshear et al. (US 20200394154) in view of Ohashi et al. (WO 2019142884 A1) and Semenov et al. (US 20200110728). Note that the examiner refers to the English translation when citing the relevant sections Ohashi et al. (US 20200401577)

Referring to claims 1, 10, and 16, 

Blackshear, which is directed to implementing a scalable, secure, efficient, and adaptable distributed digital ledger transaction network, discloses,

(Claim 1) A computer-implemented method for updating databases that store blockchain data, the method comprising: (Blackshear paragraph 7-8 teaching one or more embodiments described herein provide benefits and/or solve one or more of the foregoing or other problems in the art with systems, methods, and non-transitory computer readable storage media for implementing a scalable, secure, efficient, and adaptable distributed digital ledger transaction network. Indeed, the disclosed systems can reduce storage and processing requirements, improve security of implementing computing devices and underlying digital assets, accommodate a wide variety of different digital programs (or “smart contracts”), and scale to accommodate billions of users and associated digital transactions. For example, the disclosed systems can make data storage more scalable and efficient by treating the blockchain in consensus as a single data structure that records the history of transactions and states over time.)

(Claim 10) A computer-implemented system for updating databases that store blockchain data, comprising:  one or more processors; and one or more computer-readable memories coupled to the one or more processors and having instructions stored thereon that are executable by the one or more processors to perform one or more operations comprising: 
(Blackshear paragraph 7-8 teaching one or more embodiments described herein provide benefits and/or solve one or more of the foregoing or other problems in the art with systems, methods, and non-transitory computer readable storage media for implementing a scalable, secure, efficient, and adaptable distributed digital ledger transaction network. Indeed, the disclosed systems can reduce storage and processing requirements, improve security of implementing computing devices and underlying digital assets, accommodate a wide variety of different digital programs (or “smart contracts”), and scale to accommodate billions of users and associated digital transactions. For example, the disclosed systems can make data storage more scalable and efficient by treating the blockchain in consensus as a single data structure that records the history of transactions and states over time. Blackshear paragraphs 199 teaching the components can comprise software, hardware, or both. For example, the components 204-222 can comprise one or more instructions stored on a computer-readable storage medium and executable by processors of one or more computing devices. When executed by the one or more processors, the computer-executable instructions of the ledger transaction system 106 can cause a client device and/or a server device to perform the methods described herein. See also Blackshear paragraphs 718-720.)

(Claim 16) A non-transitory, computer-readable medium for updating databases that store blockchain data, the non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
(Blackshear paragraph 7-8 teaching one or more embodiments described herein provide benefits and/or solve one or more of the foregoing or other problems in the art with systems, methods, and non-transitory computer readable storage media for implementing a scalable, secure, efficient, and adaptable distributed digital ledger transaction network. Indeed, the disclosed systems can reduce storage and processing requirements, improve security of implementing computing devices and underlying digital assets, accommodate a wide variety of different digital programs (or “smart contracts”), and scale to accommodate billions of users and associated digital transactions. For example, the disclosed systems can make data storage more scalable and efficient by treating the blockchain in consensus as a single data structure that records the history of transactions and states over time. Blackshear paragraphs 199 teaching the components can comprise software, hardware, or both. For example, the components 204-222 can comprise one or more instructions stored on a computer-readable storage medium and executable by processors of one or more computing devices. When executed by the one or more processors, the computer-executable instructions of the ledger transaction system 106 can cause a client device and/or a server device to perform the methods described herein. See also Blackshear paragraphs 718-720.)

identifying, based on a transaction associated with a blockchain network, an account identifier (ID) of a blockchain account involved in the transaction, wherein the transaction is included in a current block to be appended to a blockchain associated with the blockchain network; (Blackshear paragraph 101 teaching additionally, as used herein, the term “consensus” refers to a confirmation of a digital ledger (e.g., confirmation of a ledger reflecting a state and/or transactions). In particular, consensus can refer to acceptance of a digital ledger (e.g., state reflecting a transaction or block of transactions) via a consensus protocol. In some embodiments, consensus refers to acceptance of the execution results corresponding to a transaction or transaction block. Blackshear paragraph 205 teaches FIG. 3 illustrates a state data structure 300 generated and maintained by the ledger transaction system 106 in accordance with one or more embodiments. As shown in FIG. 3, the state data structure 300 includes a state database 302. In one or more embodiments, the state database 302 includes account data 304 associated with each user account of the distributed digital ledger transaction network. For example, the ledger transaction system 106 can generate the account data for a particular user account within the state database 302 by storing an account value of the user account and a hash of the account value within the state database 302. The account value of a given user account can include any type of data relevant to the user account (e.g., digital assets held by the user account, one or more transaction event counters corresponding to the user account, and other modules and/or resources stored in the user account, etc. Blackshear paragraph 207 teaching the address represented by the address key corresponds to an existing user account, the ledger transaction system 106 can store an account state representation within (i.e., as part of) the leaf node associated with that address key. In one or more embodiments, the ledger transaction system 106 generates an account state representation for a user account by applying a hash function to the account data associated with that user account to generate a hash value corresponding to the account data. Blackshear paragraph 220 as shown in FIG. 5, the transaction data structure 500 includes a transaction tree 502. In one or more embodiments, the transaction tree 502 includes a transaction Merkle tree. For example, the transaction tree 502 can include an append-only transaction Merkle tree (e.g., a Merkle accumulator) to which the ledger transaction system 106 appends a new leaf node for individual transactions executed across the distributed digital ledger transaction network. As the ledger transaction system 106 adds new leaf nodes, the transaction tree 502 continues to grow. In one or more embodiments, the structure of the transaction tree 502 with k objects is similar to a full binary tree of size 2n where n is the smallest number such that k≤2n.  Blackshear paragraph 221 teaching the ledger transaction system 106 can store, within each of the leaf nodes 506 a-506 e, a transaction representation corresponding to the transaction associated with the leaf node. In one or more embodiments, the ledger transaction system 106 generates a transaction representation corresponding to a particular transaction by combining several data components. For example, as shown in FIG. 5, the ledger transaction system can combine (e.g., concatenate) a signed transaction 508, a state tree root value 510, and an event tree root value 512. Blackshear paragraph 239 teaching in particular, the ledger transaction system 106 can store, within the transaction data structure, data that describes every transaction executed across the distributed digital ledger transaction network, the transaction events resulting from those transactions, and how those transaction events change user accounts.)

appending the current block to the blockchain by performing a consensus algorithm; (Blackshear paragraph 67 teaching the ledger transaction system can utilize an authenticated data structure that maps a logical data model of these databases to a set of tree structures (e.g., Merkle trees). The ledger transaction system can then utilize validator node devices to execute transactions and communicate via consensus to agree on the state of the authenticated data structures. In particular, the ledger transaction system can utilize a unique Byzantine fault tolerant consensus protocol that allows the network (even with potentially malicious validators) to maintain a consistent database over time by executing transactions via a new programming language and coming to agreement on their execution using the authenticated data structures. Blackshear paragraph 101 teaching the term “consensus” refers to a confirmation of a digital ledger (e.g., confirmation of a ledger reflecting a state and/or transactions). In particular, consensus can refer to acceptance of a digital ledger (e.g., state reflecting a transaction or block of transactions) via a consensus protocol. In some embodiments, consensus refers to acceptance of the execution results corresponding to a transaction or transaction block. Consensus can be determined using a variety of different consensus protocols, including various members of the Byzantine fault tolerant family of consensus protocols. To illustrate, consensus can be determined using a HotStuff consensus protocol, a proof-of-work consensus protocol, a proof-of-stake consensus protocol, and/or a delegated proof-of-stake consensus protocol.)

updating, in a current state object database, an account state corresponding to the account ID of the blockchain account to an updated account state based on the transaction; (Blackshear paragraph 157 teaching  a client device can submit a request for a transaction to one of the computer nodes. The validator node devices of the distributed digital ledger transaction network can then execute the transaction (as part of a block of transactions) and implement the consensus protocol. If consensus is achieved, the validator node devices (and the full node devices) can commit the execution results to permanent storage by updating the data structures stored therein (e.g., updating the ledger state). Blackshear paragraph 207 teaching where the address represented by the address key corresponds to an existing user account, the ledger transaction system 106 can store an account state representation within (i.e., as part of) the leaf node associated with that address key. In one or more embodiments, the ledger transaction system 106 generates an account state representation for a user account by applying a hash function to the account data associated with that user account to generate a hash value corresponding to the account data. Specifically, the ledger transaction system 106 can apply the hash function to one or more components of the account data. For example, in one or more embodiments, the ledger transaction system 106 applies the hash function to an account value of the user account to generate a hash of the account value (i.e., the same hash value that is stored as part of the account data for the user account). The ledger transaction system 106 can then store the hash of the account value as the account state representation. Blackshear paragraph 209 teaching the ledger transaction system 106 can iteratively combine and hash node values starting at the bottom of the state tree 306 and progressing towards the top, eventually generating the root value of the state tree 306. The ledger transaction system 106 can then store the root value in the state root 308 of the state tree 306. As such, the root value stored within the state root 308 represents the account state of every user account of the distributed digital ledger transaction network at a particular state of the distributed digital ledger transaction network. Blackshear paragraph 210 teaching the ledger transaction system 106 generates a state tree for each state of the distributed digital ledger transaction network. In particular, for each transaction (or block of transactions) executed across the distributed digital ledger transaction network, the ledger transaction system 106 can generate a new state tree representing the state of the distributed digital ledger transaction network resulting from the transaction (or block of transactions). Specifically, the new state tree can represent the account state of every user account after executing a block of transactions (i.e., reflecting how the user accounts associated with those particular transactions have changed). In some embodiments, the ledger transaction system 106 updates the state tree after execution of every transaction (e.g., by updating the account state representations corresponding to the user accounts associated with the transactions).) 

 hashing the updated account state to generate a hash value of the updated account state; (Blackshear paragraph 205 teaching s shown in FIG. 3, the state data structure 300 includes a state database 302. In one or more embodiments, the state database 302 includes account data 304 associated with each user account of the distributed digital ledger transaction network. For example, the ledger transaction system 106 can generate the account data for a particular user account within the state database 302 by storing an account value of the user account and a hash of the account value within the state database 302. The account value of a given user account can include any type of data relevant to the user account (e.g., digital assets held by the user account, one or more transaction event counters corresponding to the user account, and other modules and/or resources stored in the user account, etc.). In one or more embodiments, the ledger transaction system 106 generates the hash of the account value by applying a hash function to the account value. As will be discussed, in one or more embodiments, the ledger transaction system 106 uses the account data (e.g., the account value) associated with a user account to generate an account state representation (e.g., a hash within a state Merkle tree) corresponding to that user account. Blackshear paragraph 207 teaching where the address represented by the address key corresponds to an existing user account, the ledger transaction system 106 can store an account state representation within (i.e., as part of) the leaf node associated with that address key. In one or more embodiments, the ledger transaction system 106 generates an account state representation for a user account by applying a hash function to the account data associated with that user account to generate a hash value corresponding to the account data. Specifically, the ledger transaction system 106 can apply the hash function to one or more components of the account data. For example, in one or more embodiments, the ledger transaction system 106 applies the hash function to an account value of the user account to generate a hash of the account value (i.e., the same hash value that is stored as part of the account data for the user account). The ledger transaction system 106 can then store the hash of the account value as the account state representation.)

identifying, in a current state database, a hash value of the account state corresponding to the blockchain account based on the account ID of the blockchain account; (Blackshear paragraph 120 teaching the term “data representation” or “account state representation” refers to node values (e.g., integers) in a data structure representing corresponding entries (e.g., strings) in a database. For example, an account state representation can refer to digital data stored within a node (e.g., a leaf node) of a state tree that reflects account data corresponding to the node within a state database. For example, a data representation can include a hash of entries (e.g., an account value) stored within an entry of a database (e.g., a state database). Blackshear paragraph teaching 121 the term “account data” refers to digital data stored in a state database. In particular, account data can refer to digital data stored within one or more entries of a database, the entries being associated with a particular user account. Account data can include, but is not limited to, an account value (e.g., the digital assets owned by the user account) and a hash of the account value that provides a mapping between the database entries and the account state representation of the user account. Blackshear paragraph 213 teaching that as both the account data 304 stored in the state database 302 and the account state representations stored in the state tree 306 include a hash of an account value of a user account, the state database 302 can include a mapping between account state representations and account values of user accounts. For instance, the ledger transaction system 106 can index the account value within the account data 304 using the corresponding hash of the account value. Indeed, the ledger transaction system 106 can then utilize the state tree 306 to locate the account value for a given user account. Specifically, the ledger transaction system 106 can locate the state root 308 of the state tree 306 and then traverse the state tree 306 (e.g., using the address of the user account) to find the leaf node for the user account. The ledger transaction system 106 can then identify the account state representation stored within the leaf node and use the mapping of the state database 302 to locate the account value of the user account based on that account state representation for the user account (i.e., based on the hash of the account value stored as part of the account state representation). Blackshear paragraph 298 teaching as shown in FIG. 11, the ledger transaction system 106 can then perform an act 1110 by determining the hash value at the account address from the state tree. For example, the ledger transaction system 106 can use the account address 1104 from the account reinstatement request to traverse the state tree and locate the leaf node associated with the user account. The ledger transaction system 106 can then access the account state representation stored within the leaf node and identify the hash value (i.e., the hash value previously generated by applying a hash function to account data corresponding to the user account).)

and updating, in the current state database, the hash value of the account state to the hash value of the updated account state. (Blackshear paragraph 120 “data representation” or “account state representation” refers to node values (e.g., integers) in a data structure representing corresponding entries (e.g., strings) in a database. For example, an account state representation can refer to digital data stored within a node (e.g., a leaf node) of a state tree that reflects account data corresponding to the node within a state database. For example, a data representation can include a hash of entries (e.g., an account value) stored within an entry of a database (e.g., a state database). Blackshear paragraph 207 teaching where the address represented by the address key corresponds to an existing user account, the ledger transaction system 106 can store an account state representation within (i.e., as part of) the leaf node associated with that address key. In one or more embodiments, the ledger transaction system 106 generates an account state representation for a user account by applying a hash function to the account data associated with that user account to generate a hash value corresponding to the account data. Specifically, the ledger transaction system 106 can apply the hash function to one or more components of the account data. For example, in one or more embodiments, the ledger transaction system 106 applies the hash function to an account value of the user account to generate a hash of the account value (i.e., the same hash value that is stored as part of the account data for the user account). The ledger transaction system 106 can then store the hash of the account value as the account state representation. Blackshear paragraph 210 teaching the ledger transaction system 106 generates a state tree for each state of the distributed digital ledger transaction network. In particular, for each transaction (or block of transactions) executed across the distributed digital ledger transaction network, the ledger transaction system 106 can generate a new state tree representing the state of the distributed digital ledger transaction network resulting from the transaction (or block of transactions). Specifically, the new state tree can represent the account state of every user account after executing a block of transactions (i.e., reflecting how the user accounts associated with those particular transactions have changed). In some embodiments, the ledger transaction system 106 updates the state tree after execution of every transaction (e.g., by updating the account state representations corresponding to the user accounts associated with the transactions).Blackshear paragraph 258 teaching as shown in FIG. 8, the ledger transaction system 106 overwrites the state tree 804 to generate the state tree 820 upon execution of a transaction. Though FIG. 8 shows the state tree 804 and the state tree 820 as separate tree structures, this is merely for illustrative purposes to show the changes made to the state tree stored at the validator node device 802. Blackshear paragraph 259 teaching in particular, the ledger transaction system 106 overwrites the state tree 804 (and generates the state tree 820) by updating the node values stored at the state tree 804 that are modified by the transaction. As illustrated by FIG. 8, execution of the transaction modifies user account D corresponding to the account state representation stored at leaf node 806 d. In response, the ledger transaction system 106 overwrites the state tree 804 by updating the account state representation corresponding to user account D stored at the leaf node 806 d (now shown as user account D′ under state tree 820). The ledger transaction system 106 further updates the node values stored at the nodes from which the leaf node 806 d descends (i.e., the internal node 810 and the root node 808). Thus, the ledger transaction system 106 can store, at the validator node device 802, one state tree that is updated with every transaction (or block of transactions) to reflect the most current state of the distributed digital ledger transaction network. Blackshear paragraph 262 teaching as shown in FIG. 8, the ledger transaction system 106 tree generates a state tree component 834 having node values corresponding to user account states modified by a transaction. Indeed, as shown in FIG. 8, a transaction modifies user account D corresponding to the account state representation stored at leaf node 836 d. In response, the ledger transaction system 106 generates the state tree component 834 by generating nodes to store updated node values.)

Blackshear does not explicitly disclose updating, in the current state object database, the updated account state based on additional account information of the blockchain account uploaded from a database;

However Ohashi, which is directed to block verification, teaches

updating, in the current state object database, the updated account state based on additional account information of the blockchain account uploaded from a second database; (Ohashi paragraph 32 teaching the verification devices, and each of the block verification devices including a private database that is shared within the group and a shared database that is shared by all the block verification devices, including: receiving transactions from the other block verification devices; transmitting a list of the transactions to a group leader block verification device representing the block verification devices within the group; receiving the list, a digest of the private database after the execution of the transaction, and a private dataset as a collection of pieces of private data that are included in the transactions and are shared within the group, when the group leader block verification device generates, based on the execution results of the execution of the transactions identified based on the list, a proposal including the list, the digest of the private database, and the private dataset, and when it is determined that a consensus for the proposal is formed, which allows the list, the digest of the private database, and the digest of the private dataset to be transmitted; executing the transactions corresponding to the list and obtaining a state of the shared database updated based on the execution results; and forming a consensus for a block including the list, the state, as well as the digest of the private database and the digest of the private dataset after the execution of the transactions.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Blackshear and Ohashi as Ohashi further develops on the verification of a transaction as disclosed in Blackshear. 

Therefore it would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Blackshear in view of Ohashi to incorporate updating, in the current state object database, the updated account state based on additional account information of the blockchain account uploaded from a second database; with the motivation of enabling the determination of a valid state of the transaction and maintain consistency among the nodes. (Ohashi paragraph 24)

Blackshear in view of Ohashi does not explicitly disclose a database having a lower storage cost than the current state object database, wherein the additional account information of the blockchain account infrequently accessed data of the blockchain account;

However Semenov, which is directed to distributed application architectures using blockchain and distributed file systems, teaches

a database having a lower storage cost than the current state object database, wherein the additional account information of the blockchain account infrequently accessed data of the blockchain account; (Semenov paragraph 4 teaching Technologies are disclosed herein for storing data in a distributed application architecture that classifies data into different classes and utilizes multiple storage systems to store data according to the different classes. For example, data can be identified or classified as either critical or durable data or noncritical or disposable data. Data classified as noncritical or disposable can be stored on an inexpensive distributed file system, such as the IPFS. Data classified as critical can be stored in a data block on a blockchain, such as the ETHERIUM blockchain, along with addresses to the noncritical or disposable data on the distributed file system. Semenov paragraph 33 teaching Data classified as critical or durable can be stored in an object data block on a blockchain, such as the ETHERIUM blockchain, along with addresses to the data files on the distributed file system for noncritical data elements. The data for the object can be retrieved for use by accessing the object data block for the object on the blockchain to obtain the durable data and using the addresses to the distributed file system to retrieve the noncritical data.  See also Semenov paragraph 67)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Blackshear and Semenov as Semenov further develops on the storage of information in a distributed database.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Blackshear in view of Ohashi and Semenov to incorporate a database having a lower storage cost than the current state object database, wherein the additional account information of the blockchain account infrequently accessed data of the blockchain account with the motivation of storing noncritical data in a separate database such that noncritical data can be cost effectively stored while providing permanent storage for important data thereby reducing the storage costs of a blockchain. (Semenov paragraphs 2 and 34)

Referring to claims 2, 11, and 17,

Blackshear further discloses, wherein the current state object database stores, for each blockchain account of the blockchain network, a mapping between an account ID of a corresponding blockchain account and an account state of the corresponding blockchain account.  (Blackshear paragraph 114 teaching as used herein, the term “data structure” or “authenticated data structure” refers to a collection of data. In particular, an authenticated data structures can refer to a collection of data that allows a verifier to measure accuracy of the data. For example, an authenticated data structure can include one or more tree structures that maps to entries of one or more corresponding databases.  As mentioned above (and described in greater detail below), a data structure can include, but is not limited to, a state data structure, an event data structure, a transaction data structure, and a signature data structure. Blackshear paragraph 115 teaching as mentioned, authenticated data structures can include tree structures used to store maps between integers and string values. Blackshear paragraph 116 teaching as used herein, the term “data tree,” “tree structure,” or “tree data structure” refers to data represented as a set of linked nodes (with a root node and one or more subtrees of parent nodes and children nodes) mapped to one or more entries of a database (e.g., mapping integers of the nodes to string values of the database). Blackshear paragraph 121 teaching as used herein, the term “account data” refers to digital data stored in a state database. In particular, account data can refer to digital data stored within one or more entries of a database, the entries being associated with a particular user account. Account data can include, but is not limited to, an account value (e.g., the digital assets owned by the user account) and a hash of the account value that provides a mapping between the database entries and the account state representation of the user account. Blackshear paragraph 213 teaching as both the account data 304 stored in the state database 302 and the account state representations stored in the state tree 306 include a hash of an account value of a user account, the state database 302 can include a mapping between account state representations and account values of user accounts. For instance, the ledger transaction system 106 can index the account value within the account data 304 using the corresponding hash of the account value. Indeed, the ledger transaction system 106 can then utilize the state tree 306 to locate the account value for a given user account. Specifically, the ledger transaction system 106 can locate the state root 308 of the state tree 306 and then traverse the state tree 306 (e.g., using the address of the user account) to find the leaf node for the user account. The ledger transaction system 106 can then identify the account state representation stored within the leaf node and use the mapping of the state database 302 to locate the account value of the user account based on that account state representation for the user account (i.e., based on the hash of the account value stored as part of the account state representation). Blackshear paragraph 220 teaching as shown in FIG. 5, the transaction data structure 500 includes a transaction tree 502. In one or more embodiments, the transaction tree 502 includes a transaction Merkle tree. For example, the transaction tree 502 can include an append-only transaction Merkle tree (e.g., a Merkle accumulator) to which the ledger transaction system 106 appends a new leaf node for individual transactions executed across the distributed digital ledger transaction network. As the ledger transaction system 106 adds new leaf nodes, the transaction tree 502 continues to grow. In one or more embodiments, the structure of the transaction tree 502 with k objects is similar to a full binary tree of size 2n where n is the smallest number such that k≤2n. However, as shown in FIG. 5, in some embodiments, the ledger transaction system 106 replaces any empty subtree by a default node (as represented by the default nodes 504 a-504 b). Blackshear paragraph 223 teaching the ledger transaction system 106 can also utilize the state tree root value 510 in generating a transaction representation within the transaction tree 502. The state tree root value 510 includes the root value stored within the state root of the state tree (e.g., the state root 308 of the state tree 306 of FIG. 3) generated upon execution of the transaction. In other words, the state tree root value 510 represents the state of the distributed digital ledger transaction network after the ledger transaction system 106 has executed that particular transaction.  Blackshear paragraph 328 teaching the ledger transaction system 106 utilizes addresses to specify and identify user accounts on the distributed digital ledger transaction network. For example, the ledger transaction system 106 can maintain an authenticated state structure that maps account address keys to account values. Moreover, the ledger transaction system 106 can utilize addresses (or keys) included in a transaction to identify the user accounts between which digital assets are to be transferred. The ledger transaction system 106 can further use addresses identified within queries for information in order to retrieve the appropriate information.)

Referring to claims 3 and 12,

Blackshear further discloses, wherein the consensus algorithm is based on one of proof of work (PoW), proof of stake (PoS), and practical Byzantine fault tolerance (PBFT).  (Blackshear paragraph 101 teaching the term “consensus” refers to a confirmation of a digital ledger (e.g., confirmation of a ledger reflecting a state and/or transactions). In particular, consensus can refer to acceptance of a digital ledger (e.g., state reflecting a transaction or block of transactions) via a consensus protocol. In some embodiments, consensus refers to acceptance of the execution results corresponding to a transaction or transaction block. Consensus can be determined using a variety of different consensus protocols, including various members of the Byzantine fault tolerant family of consensus protocols. To illustrate, consensus can be determined using a HotStuff consensus protocol, a proof-of-work consensus protocol, a proof-of-stake consensus protocol, and/or a delegated proof-of-stake consensus protocol.)

Referring to claims 4, 13, and 18,

Blackshear further discloses, wherein the current state database stores hash values of account states of corresponding blockchain accounts in a state tree, and wherein account IDs and corresponding hash values of the account states are stored as key-value pairs. (Blackshear paragraph 113 teaching further, as used herein, the term “account state” or “user account state” refers to a condition of a user account of the distributed digital ledger transaction network at a particular period, iteration, version, or time. In particular, an account state can refer to the values (e.g., key-value pairs) associated with a user account at a particular time, iteration, or version of a digital ledger. An account state can include any values relevant to or associated with a user account. For example, an account state can include the resources (e.g., digital assets) and modules associated with a user account. An account state can include other values as well, such as an eviction date association with a user account. Blackshear paragraph 117 teaching for example, in a Merkle tree of size 2k, D maps every integer key i∈[0, 2k), to a string value si. The authenticator is formed from the root of a full binary tree created from the strings, labeling leaves as H(i∥si) and internal nodes as H(left∥right) where H is a cryptographic hash function (or “hash”). The function F the prover wishes to authenticate relates to lookups of key-value pairs, e.g., F: (k, v)∈D, where r=(k, v). P authenticates lookups for an item i in D by returning a proof π consisting of the labels of the siblings of each of the ancestors of node i. Blackshear paragraph 330 teaching in some embodiments an account address is a 256-bit value. To create a new account, the ledger transaction system 106 generates a key-pair (Kp, Ks) for a signature scheme and uses the cryptographic hash of the public verification key Kp as an account address a. The new account is created in the ledger state when a transaction sent from an existing account invokes the create_account(a) instruction. This typically occurs when a transaction attempts to send digital assets to an account address a that has not yet been created.)

Referring to claims 7, 14, and 19,

Blackshear further discloses, wherein an account ID of the account IDs identifies a relative location of a branch node or a leaf node at a corresponding layer of the state tree for locating the hash value of the account state.  (Blackshear paragraph 120 teaching for example, an account state representation can refer to digital data stored within a node (e.g., a leaf node) of a state tree that reflects account data corresponding to the node within a state database. For example, a data representation can include a hash of entries (e.g., an account value) stored within an entry of a database (e.g., a state database). Blackshear paragraph 121 teaching as used herein, the term “account data” refers to digital data stored in a state database. In particular, account data can refer to digital data stored within one or more entries of a database, the entries being associated with a particular user account. Account data can include, but is not limited to, an account value (e.g., the digital assets owned by the user account) and a hash of the account value that provides a mapping between the database entries and the account state representation of the user account. Blackshear paragraph 206 teaching as further shown in FIG. 3, the state data structure 300 further includes a state tree 306. In one or more embodiments, the state tree 306 includes a state Merkle tree. For example, the state tree 306 can include a state Merkle tree (e.g., a sparse Merkle tree) having 2n leaves where a path from the root of the state tree 306 (i.e., the state root 308) to a leaf node (i.e., one of the leaf nodes 310 a-310 e) represents an n-bit address key corresponding to the address of a user account.)

Referring to claims 8,

Blackshear further discloses, wherein the hash value of the account state corresponding to the blockchain account is a first hash value, the leaf node stores the hash values of account states of corresponding blockchain accounts, (Blackshear paragraph 120 teaching for example, an account state representation can refer to digital data stored within a node (e.g., a leaf node) of a state tree that reflects account data corresponding to the node within a state database. For example, a data representation can include a hash of entries (e.g., an account value) stored within an entry of a database (e.g., a state database). Blackshear paragraph 121 teaching as used herein, the term “account data” refers to digital data stored in a state database. In particular, account data can refer to digital data stored within one or more entries of a database, the entries being associated with a particular user account. Account data can include, but is not limited to, an account value (e.g., the digital assets owned by the user account) and a hash of the account value that provides a mapping between the database entries and the account state representation of the user account. Blackshear paragraph 206 teaching as further shown in FIG. 3, the state data structure 300 further includes a state tree 306. In one or more embodiments, the state tree 306 includes a state Merkle tree. For example, the state tree 306 can include a state Merkle tree (e.g., a sparse Merkle tree) having 2n leaves where a path from the root of the state tree 306 (i.e., the state root 308) to a leaf node (i.e., one of the leaf nodes 310 a-310 e) represents an n-bit address key corresponding to the address of a user account. In one or more embodiments, the ledger transaction system 106 utilizes the n-bit address key as the address of the corresponding user account. Blackshear paragraph 213 teaching as both the account data 304 stored in the state database 302 and the account state representations stored in the state tree 306 include a hash of an account value of a user account, the state database 302 can include a mapping between account state representations and account values of user accounts. For instance, the ledger transaction system 106 can index the account value within the account data 304 using the corresponding hash of the account value. Indeed, the ledger transaction system 106 can then utilize the state tree 306 to locate the account value for a given user account. Specifically, the ledger transaction system 106 can locate the state root 308 of the state tree 306 and then traverse the state tree 306 (e.g., using the address of the user account) to find the leaf node for the user account. The ledger transaction system 106 can then identify the account state representation stored within the leaf node and use the mapping of the state database 302 to locate the account value of the user account based on that account state representation for the user account (i.e., based on the hash of the account value stored as part of the account state representation). Blackshear paragraph 329 teaching as shown in FIG. 15, the ledger transaction system 106 can utilize a state tree 1502 to determine addresses corresponding to user accounts. Specifically, as mentioned above, the leaf nodes of the state tree 1502 can correspond to user accounts of the distributed digital ledger transaction network. Thus, in one or more embodiments, the address of a user account is based, at least partially, on the location of the corresponding leaf node within the state tree.) 

and the account ID further identifies a relative location of the first hash value among the plurality of hash values stored in the leaf node.  (Blackshear paragraph 120 teaching for example, an account state representation can refer to digital data stored within a node (e.g., a leaf node) of a state tree that reflects account data corresponding to the node within a state database. For example, a data representation can include a hash of entries (e.g., an account value) stored within an entry of a database (e.g., a state database). Blackshear paragraph 121 teaching as used herein, the term “account data” refers to digital data stored in a state database. In particular, account data can refer to digital data stored within one or more entries of a database, the entries being associated with a particular user account. Account data can include, but is not limited to, an account value (e.g., the digital assets owned by the user account) and a hash of the account value that provides a mapping between the database entries and the account state representation of the user account. Blackshear paragraph 206 teaching as further shown in FIG. 3, the state data structure 300 further includes a state tree 306. In one or more embodiments, the state tree 306 includes a state Merkle tree. For example, the state tree 306 can include a state Merkle tree (e.g., a sparse Merkle tree) having 2n leaves where a path from the root of the state tree 306 (i.e., the state root 308) to a leaf node (i.e., one of the leaf nodes 310 a-310 e) represents an n-bit address key corresponding to the address of a user account. In one or more embodiments, the ledger transaction system 106 utilizes the n-bit address key as the address of the corresponding user account. Blackshear paragraph 207 teaching the address represented by the address key corresponds to an existing user account, the ledger transaction system 106 can store an account state representation within (i.e., as part of) the leaf node associated with that address key. In one or more embodiments, the ledger transaction system 106 generates an account state representation for a user account by applying a hash function to the account data associated with that user account to generate a hash value corresponding to the account data. Specifically, the ledger transaction system 106 can apply the hash function to one or more components of the account data. For example, in one or more embodiments, the ledger transaction system 106 applies the hash function to an account value of the user account to generate a hash of the account value (i.e., the same hash value that is stored as part of the account data for the user account). The ledger transaction system 106 can then store the hash of the account value as the account state representation. In some embodiments, the ledger transaction system 106 generates the account state representation by further combining the hash value corresponding to the account data (e.g., the hash of the account value) with additional data (e.g., an eviction date for the user account).)

Referring to claims 9, 15, and 20,

Blackshear further discloses, wherein the consensus algorithm is performed after one or more of existence, validity, and authenticity of the transaction are verified. (Blackshear paragraph 13 teaching for example, the disclosed systems can improve accuracy by performing consensus on state data structures reflecting execution results (rather than performing consensus on potentially non-deterministic transactions). The disclosed systems can also implement consensus pipeline rules to ensure that committed ledgers accurately reflect the state of the digital ledger. Blackshear paragraph 67 teaching the ledger transaction system can utilize an authenticated data structure that maps a logical data model of these databases to a set of tree structures (e.g., Merkle trees). The ledger transaction system can then utilize validator node devices to execute transactions and communicate via consensus to agree on the state of the authenticated data structures. In particular, the ledger transaction system can utilize a unique Byzantine fault tolerant consensus protocol that allows the network (even with potentially malicious validators) to maintain a consistent database over time by executing transactions via a new programming language and coming to agreement on their execution using the authenticated data structures. Blackshear paragraph 85 teaching for example, in one or more embodiments, the ledger transaction system utilizes the validator node devices of the distributed digital ledger transaction network to perform consensus based on the execution results corresponding to a transaction block, rather than the performing consensus only on the transactions themselves. In other words, the ledger transaction system can have validators collectively sign the full resulting state of a block, rather than a sequence of transactions.)

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Blackshear et al. (US 20200394154) in view of Ohashi et al. (WO 2019142884 A1), and Semenov et al. (US 20200110728), and Wu (US 20190018862). Note that the examiner refers to the English translation when citing the relevant sections Ohashi et al. (US 20200401577)

Referring to claim 5,

Blackshear in view of Ohashi does not explicitly disclose wherein the state tree is a location-addressed state tree.

However Wu, which is directed to blockchain based data processing, teaches wherein the state tree is a location-addressed state tree. (Wu paragraph 35 teaching the method further includes obtaining a state value of the block based on the service data stored in the block. Here, the state value of the block can be obtained based on a Bucket tree. Wu paragraph 39 teaching the state value, and the identifier of the previous block, the block data table can store a version number of the block, a generation time of the block, and a height value of the block (the height value can be understood as a height of the block in the entire blockchain, that is, a location of the block in the entire blockchain can be determined based on the height value). Wu paragraph 114 In one example, to obtain the state value of the particular block based on the service data stored in the block, additional operations may be performed. In one example, the state value of the particular block can be obtained based on a bucket tree. First, a Merkle tree can be constructed, and the service data stored in the block can be used as a leaf node of the Merkle tree. Second, a hash value of each leaf node (that is, the service data) is determined. A computation can then be performed to obtain a hash value of a root node of the Merkle tree. The obtained hash value of the root node of the Merkle tree can be used as the state value of the particular block. The examiner is interpreting that the Bucket tree that is storing the state values that can be obtained is a location-addressable state tree.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Blackshear and Wu as further develops on processing transactions in a blockchain as disclosed in Blackshear. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Blackshear in view of Ohashi, Semenov, and Wu to incorporate wherein the state tree is a location-addressed state tree with the motivation incorporating a data storage structure for which information about a block can be quickly and efficiently obtained from in a blockchain network. (Wu paragraph 115)

Referring to claim 6,

Wu further teaches wherein the location-addressed state tree is a current state tree of a fixed-depth Merkle tree (FDMT) or a bucket tree. (Wu paragraph 35 teaching the method further includes obtaining a state value of the block based on the service data stored in the block. Here, the state value of the block can be obtained based on a Bucket tree. Wu paragraph 39 teaching the state value, and the identifier of the previous block, the block data table can store a version number of the block, a generation time of the block, and a height value of the block (the height value can be understood as a height of the block in the entire blockchain, that is, a location of the block in the entire blockchain can be determined based on the height value). Wu paragraph 114 In one example, to obtain the state value of the particular block based on the service data stored in the block, additional operations may be performed. In one example, the state value of the particular block can be obtained based on a bucket tree. First, a Merkle tree can be constructed, and the service data stored in the block can be used as a leaf node of the Merkle tree. Second, a hash value of each leaf node (that is, the service data) is determined. A computation can then be performed to obtain a hash value of a root node of the Merkle tree. The obtained hash value of the root node of the Merkle tree can be used as the state value of the particular block. The examiner is interpreting that the Bucket tree is a current state tree from which the state value of a particular block may be obtained. that is storing the state values that can be obtained is a location-addressable state tree.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Blackshear in view of Ohashi, Semenov, and Wu to incorporate wherein the location-addressed state tree is a current state tree of a fixed-depth Merkle tree (FDMT) or a bucket tree with the motivation incorporating a specific data storage structure for which information about a block can be quickly and efficiently obtained from in a blockchain network. (Wu paragraph 115)

Response to Arguments
Applicant’s arguments filed December 23, 2021 have been fully considered. 
In response to Applicant’s amendment and arguments, on pages 8-9 of the Remarks, regarding the art rejections the examiner finds applicant’s amendments and arguments unpersuasive. Applicant in particular argues that the combination of Blackshear and Ohashi fails to disclose updating, in the current state object database, the updated account state based on additional account information of the blockchain account uploaded from a database having a lower storage cost than the current state object database, wherein the additional account information of the blockchain account infrequently accessed data of the blockchain account. Applicant in particular asserts that Ohashi does not disclosed updating the updated account state based on additional account information of a blockchain account that comprises infrequently accessed data of the blockchain account and the previously cited combination fails to disclose this additional account information uploaded from a database having a lower storage cost than the current state object database. The examiner in response to Applicant’s amendments has provided the newly cited reference Semenov to teach the concept regarding the details of what the additional account information comprises (infrequently accessed data of the blockchain account) and that the database that stores this information has a lower storage cost than the current state object  database. Therefore Applicant’s arguments are rendered moot in light of the newly cited reference of Semenov in combination with Blackshear and Ohashi. Therefore the examiner has maintained the art rejections.

Therefore for the foregoing reasons the examiner has maintained the art rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lu et al. (US 20200183915) – directed to a blockchain-based hierarchical data storage. 

Nemoto et al. ( US 20200250333) – directed to a data management system and a data management method suitable for supporting fine grain access of data in an application such as a block-chain system or a relational database management system. 

Winarski (US Patent No. 10,860,259) – directed to a multi-tiered storage system for blockchain. 

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.M./Examiner, Art Unit 3689  
                                                                                                                                                                                                   /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689